Title: From Alexander Hamilton to James McHenry, 9 April 1799
From: Hamilton, Alexander
To: McHenry, James


New York April 9. 1799
Sir

Your letter of the 4th. instant, informs me of the contracts, which have been already made, and of the measures, which are in train for forming others in the states where none at present exist. There is an omission of New Jersey. I request information concerning this State also.
You understand me rightly as to the issuing of Cloathing through the Regimental Pay Master. The execution will no doubt require to be accommodated in some such manner as you mention, to avoid inconvenient travelling of the Pay Masters and double transportation. It is only essential that the business shall always be managed in concert with the Pay Master. And it must be made the duty of the person, whose aid he may in any case require to obtain duplicate receipts from those to whom the cloathing shall be delivered and to transmit one of each to the Pay Master. Where he is very near that person he will himself take more immediately the management, using however his assistance in the transportation. For Pensylvania Delaware and New York The Quarter Master at Philadelphia naturally presents himself as the Auxiliary of the Pay Master. But it is necessary for you to fix and communicate to me a person and a station in each of the other states to whom and which you will cause to be forwarded the supplies of money and cloathing. I will then take care that the Regimental Pay Masters be instructed in conformity. The sooner, the better.

Let me urge you to send forward the cloathing and money to all the states, in which officers have been appointed as suggested in a former letter. Other preparation will be mature as soon as this can be done.
Permit me also to remind you of the additional supply of recruiting instructions, the prompt transmission of which is material.
With great respect
